Citation Nr: 1761031	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  13-11 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.   

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded an examination of his mental health in June 2012.  Since that time, VA received evidence of a worsening disability picture.  Given the evidence of a worsening disability picture and the length of time elapsed since the prior mental health examination, the AOJ should make reasonable efforts to obtain current treatment records and afford the Veteran a current examination of his mental disability in order to discern its current severity.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request the assistance of the Veteran and his representative in identifying any outstanding private or VA treatment records relevant to his claim.  The AOJ should contact all VA treatment facilities where the Veteran has received relevant treatment and request any current records.  The AOJ should make reasonable attempts to obtain all outstanding identified relevant records and associate them with the Veteran's claims file.  

2. After associating all identified relevant outstanding evidence with the Veteran's claims file, the AOJ should afford the Veteran a current VA examination of his mental health with an appropriate examiner.  The examiner should be provided with a complete copy of the Veteran's claims file to include this remand order.  

The VA examiner should carefully consider the evidence of record including the Veteran's lay statements regarding his mental condition and the effects of such condition on his occupational and social functioning.  To the extent possible, the examiner should distinguish symptoms of PTSD from symptoms of Parkinson's disease.  

3. After completing the above actions and any other necessary development, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




